                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


                       Case No. 20-23179-Civ-COOKE/GOODMAN


MOUNTECH IP LLC,

                 Plaintiff

v.

HMD AMERICA, INC.,


                Defendant.
________________________________/

             NOTICE OF APPEARANCE OF COUNSEL JOSEPH W. BAIN

       Joseph W. Bain, of the firm of Shutts & Bowen LLP, files this appearance as counsel on

behalf of Defendant, HMD AMERICA, INC. in the above-styled cause of action. Counsel gives

notice that all further pleadings and papers should be served upon Joseph W. Bain, Esq.,

jbain@shutts.com and grogers@shutts.com, Shutts & Bowen LLP, 525 Okeechobee Boulevard,

Suite 1100, West Palm Beach, Florida 33401.

       Dated: August 25, 2020             Respectfully submitted,


                                          /s/ Joseph W. Bain
                                          JOSEPH W. BAIN, ESQ.
                                          Florida Bar No. 860360
                                          Email Address: jbain@shutts.com
                                          SHUTTS & BOWEN LLP
                                          1100 CityPlace Tower
                                          525 Okeechobee Boulevard
                                          West Palm Beach, Florida 33401
                                          Telephone: (561) 835-8500
                                          Facsimile: (561) 650-8530

                                          Attorneys for Defendant HMD America, Inc.
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 25th day of August 2020, I electronically filed the

foregoing with the Clerk of court by using the CM/ECF system, which will automatically send e-

mail notification of such filing to all parties of record.



                                                /s/ Joseph W. Bain




                                                   2
